Citation Nr: 0915223	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran's daughter, M.E.G., may be recognized as 
a "helpless child" of the veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1976 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at via videoconferencing technology in 
February 2009.  A transcript of the hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his daughter, M.E.G., is permanently 
incapable of self-support, and that she was incapable of 
self-support prior to her 18th birthday.

In May 2005, the veteran submitted an Authorization to 
Release Information to the Department of Veterans Affairs, 
stating that his daughter's current Defense Enrollment 
Eligibility Reporting System (DEERS) file should be obtained 
to show that she remained eligible for military dependent 
benefits.  He indicated that the record should state that his 
daughter was an incapacitated adult child retroactive to 
1999.  These records, which should include M.E.G.'s treatment 
records and eligibility information, should be obtained and 
associated with the file.

The record also reflects that the veteran's daughter is in 
receipt of Social Security Administration benefits, 
apparently based on her psychiatric disabilities.  As 
pertinent to the instant issue might be in the possession of 
the SSA, the AOJ should obtain any records pertaining to the 
M.E.G.'s receipt of SSA disability benefits, to include the 
medical records on which the SSA's disability determination 
was made.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the SSA's decision 
awarding the disability benefits to the 
Veteran's daughter, to include and copies 
of the records on which SSA based the 
initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  Contact the veteran to determine the 
location of his daughter's DEERS file.  A 
copy of the file should be requested from 
the appropriate authority and associated 
with the record.  All attempts to secure 
this evidence should be documented in the 
record.

3.  Upon completion of the above, forward 
the file to a VA examiner for an opinion 
regarding whether M.E.G. was permanently 
incapacitated from self-support prior to 
reaching age 18.  Following review of the 
record pertaining to the veteran's 
daughter, M.E.G., the examiner should 
provide an opinion as to whether M.E.G. 
was permanently incapacitated for self-
support prior to attaining age 18.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


